The opinion of the Court was delivered by
Bermudez, C. J.
This suit has for its object the recovery of real estate and of money for the occupancy of the same.
The defendant resists dispossession and payment, relying upon acts of benevolence on the part of the owner.
The circumstances of the case, which it is unnecessary to reiterate, are fully set forth in the two opinions delivered by the previous Court in this matter, on the subject of the admission of oral testimony in support of the defense. To those opinions we specially refer. By the decree rendered, the case was remanded for the purpose of admitting the evidence previously rejected. That testimony was offered, but was opposed. To adverse ruling a bill was taken, and the evidence received.
We do not consider that the late Court, byremanding the case, intended to permit the introduction of parol evidence to show title to an element of ownership of real estate, but merely to allow the defendant to establish the character of his alleged title, ip view thereafter of passing upon the validity of such testimony and of regulating its effects.
So far as the testimony is offered, and was permitted to be introduced, to show any title whatever to the realty, whether in the shape of ownership, usufruct, use, or habitation, it is illegal, and is to be eliminated, as the law requires written evidence in such cases ; 7 A. 103 ; 23 A. 212 ; but, in^ so far as it was purposed to show permission on the part of the owner to occupy the property without paying rent or contribution for such occupancy, it is legitimate and can be weighed.
The evidence establishes that McLelland, the owner of the land, and father of the minors, plaintiffs, had given verbally the free enjoyment of the land to his mother and to her husband, his father-in-law, for the term of their life, thereby exonerating them from all rent during that period. The verbal permission to occupy during life cannot have the effect of conferring any right of usufruct, use, or habitation, and *841must be considered as not. uttered. Such, permission must be treated only as authority to occupy the property during the good pleasure of the owner, thus constituting the defendant a tenant at will, subject to be ejected at any moment. ¥e find no evidence of the value of the occupancy of the land.
The District Judge gave judgment in favor of the plaintiff for the land, but did not allow the rent claimed. Plaintiff must be nonsuited as regards the rent claim.
It appears that improvements have been'put upon the land by the defendant. The right to remove them, or demand their value, must be reserved to the defendant.
Judgment affirmed with costs, reserving the rights of parties to claim value of occupancy on the part of plaintiff and value of -improvements on the part of defendant.